Ortoh, J.
The complaint, in describing the premises, makes certain exceptions, both of the body of the lands and certain appurtenant rights, and thereafter refers to them as “ said premises,” or “ the premises aforesaid,” without noticing the exceptions. This is the only ground of general demurrer. This is strictly the correct manner of pleading, and no more uncertain or defective than such a description with exceptions in a deed, in which all subsequent references are to “said premises,” without noticing the exceptions. Besides, in this complaint there are damages to personal property of the plaintiff charged, which in itself constitutes a good cause of action.
By the Oourt.— The order of the circuit court is affirmed, and the cause remanded for further proceedings according to law.